            Case 2:20-cv-00725-DB Document 20 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORRIN TYLER COLBOURN,                               No. 2:20-cv-0725 DB P
12                         Plaintiff,
13              v.                                        ORDER
14    CALIFORNIA COURTS, et al.,
15                         Defendants.
16

17             Plaintiff has requested the appointment of counsel. (ECF No. 19). Review of the motion

18   indicates that he provides no arguments in support of this request. (See generally id.).

19             The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary

22   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017

23   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24             In the present case, plaintiff has provided no arguments in support of his request for the

25   appointment of counsel. (See generally ECF No. 19). Therefore, the court does not find the

26   required exceptional circumstances, and plaintiff’s request for the appointment of counsel will be

27   denied.

28   ////
                                                          1
         Case 2:20-cv-00725-DB Document 20 Filed 06/17/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 2   counsel (ECF No. 19) is DENIED.

 3           Dated: June 16, 2020

 4                                                        /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/colb0725.31
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
